                  Case 19-12378-KBO               Doc 1051-1         Filed 05/21/20         Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                            Chapter 11
    In re:
                                                                            Case No. 19-12378 (KBO)
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1
                                                                            (Jointly Administered)
                                         Debtors.

    VERIFICATION OF JENNIFER R. HOOVER IN SUPPORT OF THE FIFTH
   MONTHLY FEE APPLICATION OF BENESCH, FRIEDLANDER, COPLAN &
   ARONOFF LLP, FOR COMPENSATION FOR SERVICES RENDERED AND
REIMBURSEMENT OF EXPENSES INCURRED AS DELAWARE COUNSEL TO THE
OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE PERIOD FROM
                APRIL 1, 2020 THROUGH APRIL 30, 2020

             1.   I am a partner in the law firm of Benesch, Friedlander, Coplan & Aronoff LLP, located

at 222 Delaware Avenue, Suite 801, Wilmington, Delaware 19801 (“Benesch”). I am one of the

lead attorneys from Benesch providing services on behalf of the Official Committee of Unsecured

Creditors (the “Committee”) appointed in the chapter 11 cases of the above-captioned debtors and

debtors in possession (collectively, the “Debtors”). I am a member in good standing of the Bars

of the States of Delaware and New Jersey, and the Commonwealth of Pennsylvania. I am admitted

to practice in the United States Bankruptcy Court for the District of Delaware and other Federal

courts. There are no disciplinary proceedings pending against me.

             2.   I have personally performed many of the legal services rendered by Benesch as

Delaware counsel to the Committee, and I am familiar with all other work performed on behalf of

the Committee by the attorneys and paraprofessionals at Benesch.

             3.   The facts set forth in the foregoing Monthly Fee Application and its exhibits are true


1
             The Debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal
             tax identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
             Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
             Dura Operating, LLC (2304); and NAMP, LLC (3693).
               Case 19-12378-KBO        Doc 1051-1     Filed 05/21/20    Page 2 of 2




and correct to the best of my knowledge, information, and belief.

       4.      I have reviewed Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware and believe that the Monthly

Fee Application for Benesch complies with Rule 2016-2.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

 Dated: May 21, 2020                                            /s/ Jennifer R. Hoover
                                                               Jennifer R. Hoover (No. 5111)




                                                  2
